UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4175
JAVORICK ALEXANDER MOORE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-330)

                  Submitted: November 28, 2001

                      Decided: December 17, 2001

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Paul M. James, III, STOWERS & JAMES, P.A., Winston-Salem,
North Carolina, for Appellant. Benjamin H. White, Jr., United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.
2                      UNITED STATES v. MOORE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Javorick Alexander Moore appeals his conviction and sentence
imposed pursuant to a guilty plea to armed bank robbery, 18 U.S.C.A.
§ 2113(d) (West 2001), use of and brandishing a firearm in a crime
of violence, 18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2001), and aiding
and abetting in those crimes, 18 U.S.C.A. § 2 (West 2001). Moore’s
counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising three issues but representing that, in his view,
there are no meritorious issues for appeal. Moore has filed a pro se
supplemental brief asserting two additional issues. Finding the issues
raised are without merit and discerning no other error in the record
below, we affirm.

   Counsel first contends Moore’s plea was invalid because, during
the plea hearing, the district court failed to explain to Moore that if
he were to proceed to trial, he had the right not to be compelled to
incriminate himself. However, this was explained in Moore’s plea
agreement, which was signed by both Moore and counsel. Thus, we
find any error by the district court was harmless and that the plea was
knowingly, intelligently, and voluntarily entered. See Fed. R. Crim.
P. 11(h); United States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995).

  Counsel next contends the district court erred by accepting
Moore’s plea of guilty to carrying and using a firearm under § 924(c).
Counsel contends there was an insufficient factual basis to support
Moore’s conviction on this count. We find this argument to be with-
out merit.

   Counsel next contends the district court erred by sentencing Moore
to eighty-four months of imprisonment under § 924(c), to be served
consecutively to his sentence under § 2113(d). However, Moore was
subject to a seven-year mandatory minimum sentence under
§ 924(c)(1)(A)(ii).
                       UNITED STATES v. MOORE                          3
   In his pro se supplemental brief, Moore argues the district court
erred by considering three prior, uncounseled convictions when deter-
mining his criminal history. Because Moore did not raise this claim
below, this court’s review is for plain error. See United States v.
Olano, 507 U.S. 725, 731-32 (1993). To constitute plain error, the
defendant must show the error occurred, the error was plain, and that
the error affected his substantial rights. United States v. Hastings, 134
F.3d 235, 239 (4th Cir. 1998). Even if there is plain error, this court
will not recognize the error unless it seriously affects the fairness,
integrity or public reputation of judicial proceedings. Id. We find no
error affecting Moore’s substantial rights.

   Finally, Moore contends he received ineffective assistance of coun-
sel. Claims of ineffective assistance are not cognizable on direct
appeal unless counsel’s ineffectiveness plainly appears on the face of
the record. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991). We decline to consider Moore’s ineffective assistance claims
because we find the record does not conclusively show counsel was
ineffective.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Moore’s conviction
and sentence. We deny counsel’s motion to withdraw at this time.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests a petition be filed, but counsel believes
such a petition would be frivolous, then counsel may move this court
for leave to withdraw from representation. Counsel’s motion must
state that a copy thereof was served on the client. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED